Not For Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 06-1027

                     UNITED STATES OF AMERICA,

                                Appellee,

                                     v.

                            JOSÉ HERNANDEZ,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE

         [Hon. Paul J. Barbadoro,          U.S. District Judge]


                                  Before

                    Torruella, Lynch and Lipez,
                          Circuit Judges.



     Jennifer A. Appleyard on brief for appellant.
     Mark E. Howard, Assistant U.S. Attorney, and Thomas           P.
Colantuono, United States Attorney, on brief for appellee.



                           October 27, 2006
             Per     Curiam.         Defendant-appellant               José    Hernandez

("Hernandez")        appeals      from    his        188-month        within-guidelines

sentence. As grounds for appeal, he argues that the district court

did not adequately explain the reasons for the sentence in terms of

the factors set forth in 18 U.S.C. § 3553(a) and that the sentence

imposed     was     unreasonably     high       in     light     of    those    factors,

particularly        given   his    cooperation          with     the    government   in

prosecuting and investigating other crimes.1                   Notably, he does not

argue that he was entitled to a downward departure below the

statutory minimum of 180 months2 under U.S.S.G. § 5K1.1 or 18

U.S.C. § 3553(e).         Thus, what is at issue here is the eight-month

difference between the statutory minimum and the sentence imposed.

             As we have previously stated in the wake of United States

v. Booker, 543 U.S. 220 (2005), "Reasonableness entails a range of

potential sentences, as opposed to a single precise result."

United     States    v.   Dixon,    449   F.3d       194,   204   (1st     Cir.   2006).

Consequently, "appellate review of a district court's post-Booker

sentencing decision focuses on whether the court has 'adequately

explained its reasons for varying or declining to vary from the


     1
      At the end of his brief, Hernandez makes the further claim
that "he was denied his constitutional rights to due process as
guaranteed by the Fifth, Sixth, and Fourteenth Amendments to the
Constitution of the United States."    That conclusory statement,
without further development, is insufficient to preserve any due
process claim for our consideration. United States v. Zannino, 895
F.2d 1, 17 (1st Cir. 1990).
     2
         See 18 U.S.C. §§ 922(a)(1), 924(e).

                                          -2-
guidelines and whether the result is within reasonable limits.'"

Dixon, 449 F.3d at 204 (quoting United States v. Scherrer, 444 F.3d

91, 93 (1st Cir. 2006) (en banc)).        Conversely, "in attacking a in-

guideline-range sentence as excessive, a defendant . . . usually

ha[s] to adduce fairly powerful mitigating reasons and persuade us

that the district judge was unreasonable in balancing pros and cons

despite the latitude implicit in saying that a sentence must be

'reasonable.'" United States v. Navedo-Concepción, 450 F.3d 54, 59

(1st Cir. 2006); see also United States v. Smith, 445 F.3d 1, 4

(1st Cir. 2006).

           The explanation provided by the district court here

easily passes muster. In sentencing Hernandez to the bottom of the

applicable guideline range, rather than eight months less, the

district court expressly considered each of the mitigating factors

proffered by Hernandez--his cooperation with state and federal law

enforcement officials in their investigation and prosecution of

other crimes, his young age when he committed the prior offenses on

which his armed career criminal conviction was based, and his

addiction to cocaine--but concluded that they were outweighed by

other relevant factors. In particular, the court found the within-

guidelines sentence to be appropriate based on the nature of his

offense,   which   involved   not   merely    possessing   a   firearm   but

brandishing it to terrorize others and holding it to someone's

chest to steal cocaine, and the seriousness of his criminal record,


                                    -3-
which included two other violent felonies and a serious drug-

trafficking offense.

              The court's reasons for rejecting Hernandez's arguments

for a more lenient sentence are apparent from the sentencing

transcript. As to Hernandez's cooperation, the court stated that

Hernandez "ha[d] already received a substantial benefit from that

cooperation," referring to the government's dismissal of two other

counts and a pending supervised release violation, which would have

increased his sentence by at least 84 months.3              The court took

into account not only Hernandez's cooperation in a successful

murder prosecution, which was the quid pro quo for the dismissal of

the remaining counts, but also his further attempts to cooperate in

investigating other crimes.       The court declined to give him credit

for those other attempts both because the government did not deem

them helpful and because they admittedly involved further criminal

activity on his part.

              As to Hernandez's plea for leniency on account of his

young age when he committed his prior offenses, the court found

that argument "disingenuous" since there was no long gap between

his   prior    offenses   and   the   offense   of   conviction,   which   was

committed while he was still on supervised release for his most



      3
      One of the dismissed counts--for possession and brandishing
of a firearm in furtherance of a drug-trafficking offense--carried
a mandatory minimum consecutive sentence of seven years. 18 U.S.C.
§ 924(c)(1)(D)(ii).

                                      -4-
recent prior offense.       Indeed, the court noted that "[t]he only

explanation for him not committing other offenses [in the interim]

is that he's been in prison during all that time."

              Finally, although the court recognized Hernandez's drug

addiction and need for treatment, it concluded that those factors

did not warrant a below-guidelines sentence.              In reaching that

conclusion, the court was influenced by the fact that Hernandez had

falsely denied his addiction to avoid being placed in a substance

abuse treatment program while on supervised release for a prior

offense. The court did, however, address Hernandez's need for drug

treatment by recommending that he be permitted to participate in

the intensive drug education and treatment program while imprisoned

and requiring that he participate in a drug treatment program while

on supervised release.

              We see nothing implausible about those explanations,

which   are    fully   supported   by    undisputed   facts,   and   find   the

resulting sentence to be well within the realm of reasonableness.

Accordingly, we affirm.      See 1st Cir. R. 27(c).




                                        -5-